Order, Family Court, Bronx County (Marian R. Shelton, J.), entered on or about December 24, 2007, finding that respondent, the child’s mother, is an unfit parent and represents an ongoing danger to the subject child, and awarding custody of the child to petitioner, the child’s grandmother and respondent’s mother, unanimously affirmed, without costs.
The finding of unfitness (see generally Matter of Bennett v Jeffreys, 40 NY2d 543, 548 [1976]) has ample support in the record, including petitioner’s testimony, which was credited by the court; respondent’s admissions concerning her use of corporal punishment and testimony that she continues to believe in it; photographs, hospital records and the report of the Administration for Children’s Services caseworker documenting scars that resulted from the punishment; and the testimony of the court-appointed psychologist that, despite parenting classes and counseling, the child would be in danger were he to be left in an unsupervised situation with respondent because of her history of explosive, aggressive behavior and lack of self-control. The psychologist also testified that respondent was unwilling to continue therapy, lacked insight into her weaknesses as a parent, and suffered from significant mental problems. The finding *300as to the child’s best interests is supported by the psychologist’s testimony that petitioner is supportive and sensitive to the child’s needs, went to great lengths to ensure that the child was safe from respondent, and provided a stable and loving home environment. Any irregularity in the temporary custody award to petitioner was rendered academic by the subsequent permanent custody award, which was reached after a full and fair hearing (see Matter of Miller v Shaw, 51 AD3d 927, 927-928 [2008], lv denied 11 NY3d 706 [2008]). Concur—Gonzalez, J.P., Sweeny, Renwick and Freedman, JJ.